Exhibit 99.1 News Release June 25, 2015 Rubicon Minerals Announces Results of its 2015 Meeting of Shareholders Rubicon Minerals Corporation (TSX: RMX | NYSE-MKT: RBY) (“Rubicon” or the “Company”) announces that all resolutions were passed at the Annual General and Special Meeting of Shareholders (the “Meeting”) held on Wednesday, June 24, 2015 in Toronto, Ontario. The voting at the Meeting was conducted by a show of hands and all resolutions were approved. Had a poll been taken, the detailed results of the votes cast by proxy in respect of the election of the directors is set out as below. At the Meeting, the number of directors was set at six and all director nominees listed in the Company’s management information circular dated May 12, 2015 were elected as directors of the Company. Director Number of Favourable Votes Cast by Proxy Percentage of Favourable Votes Cast by Proxy David R. Beatty 97.24% Julian Kemp 98.06% Michael A. Lalonde 98.13% Peter M. Rowlandson 98.10% Bruce A. Thomas 94.40% Michael D. Winship 98.08% At the Meeting, the shareholders also approved the Company’s Employee Share Purchase Plan and Long-Term Incentive Plan. In addition, shareholders appointed PricewaterhouseCoopers LLP as auditors of the Company and approved certain amendments to the Company’s stock option plan. The formal report on voting results with respect to all matters voted upon at the Meeting will be filed on SEDAR at www.sedar.com. RUBICON MINERALS CORPORATION “Mike Lalonde” Michael A. Lalonde President and Chief Executive Officer PR15-13 For more information, contact Allan Candelario, Vice President of Investor Relations Phone: +1 (416) 766-2804 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release
